—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Essex County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from destroying or damaging State property as the result of an incident involving his use of a lawn mower. Petitioner contends that the determination must be annulled because the misbehavior report failed to specify the particular manner in which he misused the lawn mower. We find this argument unpersuasive. The misbehavior report stated that the lawn mower was given to petitioner in good condition and returned by him with significant damage. Given that petitioner had exclusive possession of the lawn mower during the relevant time period and that the damage was such as to indicate intentional misuse, the misbehavior report adequately specified the charges against petitioner. We further find that the report, as well as the testimony of the correction officer, provide substantial evidence supporting the administrative determination.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.